DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 Oct. 2022 has been entered.
Claims 5-8 are currently pending and are considered here.

Withdrawn Rejections
The rejection of claims 5-8 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of the claim amendments in the Response of 13 Oct. 2022.
The rejection of claims 5-8 under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Pub. 20140328996 to Johal in view of Sonck is withdrawn in view of the claim amendments in the Response of 13 Oct. 2022.

Response to Arguments
Applicant's arguments filed 13 Oct 2022 have been fully considered but they are moot in view of the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of EP3266863 Bonvicini et al. in view of Sonck et al., Veterinary immunology and immunopathology 135.3-4 (2010): 199-207 (previously cited) and Běhalová et al., Acta biotechnologica 11.6 (1991): 547-552.
Bonvicini teaches a food/feed supplement containing yeast cell walls, where the supplement is made by subjecting a suspension of “exhausted yeast” to hydrolysis under preferred conditions of 60 °C, pH 8-8.2 for a time of 6-10 hours (i.e. conditions falling within the ranges recited in claims 6 and 8) ([0021]-[0050]; Examples; Claims 1-13).  The “exhausted yeast” are by-products of processes for making yeast extracts, preferably nucleic acid extracts ([0020]; [0038]).  The feed supplement is advantageously characterized by a high polysaccharide content, including β-glucan and mannan ([0032], [0036], [0047], [0069]; claim 11).
Claims 5-8 differ from Bonvicini in that: the method administers the supplement for promoting IL-6 (claims 5, 6) and IL-10 (claims 7, 8) production in a subject; and the yeast cell walls used to make the hydrolysate are obtained by autodigesting yeast cells, killing yeast cells by heating or reacting yeast cells with an enzyme, and then subsequently centrifuging and discarding supernatant, thereby resulting in the yeast cell walls (claims 5 and 7).
Sonck teaches that β-glucans found in yeast cell walls are known to have immunomodulatory properties and that providing β-glucans in animal feed (such as swine) can have a protective effect against bacterial infection (under 1. Introduction; and  1st ¶ under 4. Discussion).  Sonck further teaches that the immunomodulatory effect of β-glucans from yeast includes stimulating release of the cytokines IL-6 and IL-10 (Table 1; 3.3. Cytokine production; Fig. 1).
Behalova teaches that yeast nucleic acid extracts have a variety of industrial uses and teaches common methods for making such extracts, comprising lysing/autolysing yeast cells via heat and/or chemical agents; and centrifuging the lysate to separate the extract (supernatant) and the lysed cells (pellet) (under Introduction and Materials and Methods).  The most effective methods for nucleic acid extraction included heating (Abstract; Tables 1 and 2 and related text). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to administer a yeast hydrolysate as animal feed as taught by Bonvicini wherein the administration is for the purpose of providing an immunomodulatory effect (including increasing IL-6 and IL-10) because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to administer the composition of Bonvicini for the purpose of providing an immunomodulatory effect (including increasing IL-6 and IL-10) because Sonck teaches that such effect can provide protection against bacterial infections in animals such as swine.  Administering the composition of Bonvicini for the purpose of providing an immunomodulatory effect (including increasing IL-6 and IL-10) would have led to predictable results with a reasonable expectation of success because Bonvicini teaches that the yeast cell wall hydrolysate composition is useful specifically as an animal feed and advantageously includes high levels of β-glucans (and mannans).  Moreover, Sonck teaches that yeast β-glucans in a variety of different types of preparations have the desired immunomodulatory activity.
It would have further been obvious to one of ordinary skill in the art at the time the invention was made to use yeast cells that have been lysed via heating, centrifuging and discarding the supernatant as taught by Behalova as the exhausted yeast starting material for making the hydrolysate of Bonvicini because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  Using the leftover lysed yeast pellet from the method of Behalova (which can be considered yeast cell walls, as the yeast have been lysed to release the cytosolic components) as the exhausted yeast in the method of Bonvicini would have led to predictable results with a reasonable expectation of success because Bonvicini teaches that the exhausted yeast are preferably from a process for making a nucleic acid yeast extract such as in Behalova.  One of ordinary skill would have been motivated to use a lysis method involving heat and/or autolysis (as recited in claims 5 and 7) in the process of Behalova because Behalova teaches that such methods resulted in more effective nucleic acid extraction.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657